DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bremigan et al. (US 5,693,918).
With respect to claim 1, Bremigan et al. teach an exhaust gas system for an internal combustion engine of a motor vehicle (Figs.5, 6 and 7) comprising at least one exhaust gas line (Fig.7, Line 212); an active sound-generation device (Fig.7, Item 214) comprising a sound line (Fig.7, Item 240) having a mouth which opens into the exhaust gas line and is connected to an electrical sound source (Fig.7, Items 252 and 254); and 
With respect to claims 2 and 3, Bremigan et al. teach wherein the at least one opening forms a perforated region, and wherein the perforated region comprises slots, holes, and/or microperforations (Fig.7, Item 226).  
With respect to claim 4, Bremigan et al. teach wherein the at least one opening runs in a circumferentially closed manner to form two spaced-apart line portions (Fig.7, Items 226). 
 With respect to claim 5, Bremigan et al. teach wherein the at least one opening forms a space between an end of the exhaust gas line and a downstream end of the housing (Fig.1, Col.3, Line 56 – Col.4, Line 16).  
With respect to claim 9, Bremigan et al. teach wherein the error sensor (Fig.1, Item 32) is in flow communication with the cavity via a line.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bremigan et al. (US 5,693,918) in view of Pommerer et al. (US 2011/0005857).
With respect to claim 6, Bremigan et al. teach the limitations already discussed in a previous rejection, but fail to disclose wherein the exhaust gas line and the sound line together form a double-D pipe in one portion. 
On the other hand, Pommerer et al. teach an exhaust system comprising an exhaust gas line (Fig.4, Item 8) and the sound line (Fig.4, Item 5) together form a double-D pipe (Fig.5) in one portion. 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Pommerer et al. configuration with the Bremigan et al. design because it would provide a more compact and lightweight exhaust system by eliminating at least a section of piping.
With respect to claim 7, Bremigan et al. teach wherein the housing (Fig.7, Item 228) coaxially surrounds the exhaust gas line (Fig.7, Item 220).  
 

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 18, 2021